DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3, and 5-17 were pending.  Claims 2 and 11 are amended herein by an examiner’s amendment.  Claims 13-15 are canceled herein by an examiner’s amendment.  Claims 11 and 12 are subject to a rejoinder.  Claims 1, 3, 5-12, 16, and 17 are allowed.  This is a Notice of Allowance after the amendment and arguments submitted 5/9/2022.
Election/Restrictions
Since claim 1 is allowed, claims 11 and 12, which depend from claim 1 have been rejoined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Rowe on 5/23/2022.
Start of the Examiner’s Amendment:

In claim 3, on line 2, change “the a curved glass” to --the curved glass--.

Claim 11 (amended): The method according to claim 1, further comprising, placing a liquid droplet on the surface to be measured, and wherein the property of the surface to be measured is derived from an evaluation of the liquid interface of the droplet.

Claim 13 (Canceled).
Claim 14 (Canceled).
Claim 15 (Canceled).

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1, 3, 5-12, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of placing a curved glass or silicon object on a pedestal and bending it to a new radius of curvature which is less than its original radius of curvature, and then measuring a physical, chemical, or optical property on a main surface of the curved glass or silicon object in combination with the other limitations of claim 1.  The closest prior art of record has been discussed in the previous office action.
Claims 3, 5-12, 16, and 17 are allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856